Exhibit99.1 ***FOR IMMEDIATE RELEASE*** For:ZIONS BANCORPORATION Contact: James Abbott One South Main, 15th Floor Tel: (801) 524-4787 Salt Lake City, Utah January 24, 2011 Harris H. Simmons Chairman/Chief Executive Officer ZIONS BANCORPORATION REPORTS 2010FOURTH QUARTER RESULTS Risk Reduction Efforts Result in Improved Credit Measures SALT LAKE CITY, January 24, 2011 – Zions Bancorporation (Nasdaq: ZION) (“Zions” or “the Company”) today reported a fourth quarter net loss applicable to common shareholders of $110.3 million or $0.62 per diluted share, compared to a net loss of $80.5 million or $0.47 per diluted share for the third quarter of 2010. Excluding the noncash effects of the discount amortization on convertible subordinated debt and additional accretion on acquired loans, the net loss was $44.1 million or $0.25 per diluted share for the fourth quarter and $51.2 million or $0.30 per diluted share for the third quarter. Fourth Quarter 2010 Highlights · Classified loans fell 23% compared to the third quarter, after falling 9% from the second quarter. · Nonperforming lending-related assets continued to decline, down 20% to $1.83 billion from $2.29 billion in the third quarter. · The net interest margin declined to 3.49% from 3.84% in the third quarter, primarily due to the larger amount of subordinated debt conversion this quarter. The core net interest margin increased to 4.07% compared to 4.03% in the third quarter. · The Company reduced its credit risk profile, as construction and land development loans decreased $0.6 billion ($2.0 billion from a year ago). Commercial and industrial loans increased modestly. · The estimated Tier 1 common to risk-weighted assets ratio improved to 9.08% from 8.66% in the third quarter. - more - ZIONS BANCORPORATION Press Release – Page 2 January 24, 2011 “We are optimistic as we finish 2010 and ing 87 87 65 Commercial real estate: Construction and land development 81 71 99 86 Term 44 31 39 23 56 Total commercial real estate Consumer: Home equity credit line 9 6 7 7 4 1-4 family residential 14 15 14 15 14 Construction and other consumer real estate 2 7 6 5 10 Bankcard and other revolving plans 3 2 2 3 2 Other 3 3 2 3 4 Total consumer loans 31 33 31 33 34 Charge-offs recoverable from FDIC (6 ) (6 ) (1 ) (2 ) (2 ) Total net charge-offs $ - more - ZIONS BANCORPORATION AND SUBSIDIARIES Press Release – Page 16 CONSOLIDATED AVERAGE BALANCE SHEETS, YIELDS AND RATES (Unaudited) Three Months Ended Three Months Ended Three Months Ended December 31, 2010 September 30, 2010 June 30, 2010 (In thousands) Average Average Average Average Average Average balance rate balance rate balance rate ASSETS Money market investments $ % $ % $ % Securities: Held-to-maturity % % % Available-for-sale % % % Trading account % % % Total securities % % % Loans held for sale % % % Loans: Net loans and leases excluding FDIC-supported loans 1 % % % FDIC-supported loans % % % Total loans and leases % % % Total interest-earning assets % % % Cash and due from banks Allowance for loan losses ) ) ) Goodwill Core deposit and other intangibles Other assets Total assets $ $ $ LIABILITIES Interest-bearing deposits: Savings and NOW $ % $ % $ % Money market % % % Time under $100,000 % % % Time $100,000 and over % % % Foreign % % % Total interest-bearing deposits % % % Borrowed funds: Securities sold, not yet purchased % % % Federal funds purchased and security repurchase agreements % % % Other short-term borrowings % % % Long-term debt % % % Total borrowed funds % % % Total interest-bearing liabilities % % % Noninterest-bearing deposits Other liabilities Total liabilities Shareholders’ equity: Preferred equity Common equity Controlling interest shareholders’ equity Noncontrolling interests ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ $ Spread on average interest-bearing funds % % % Net yield on interest-earning assets % % % (1) Net of unearned income and fees, net of related costs.Loans include nonaccrual and restructured loans. - more - ZIONS BANCORPORATION AND SUBSIDIARIES Press Release – Page 17 GAAP to Non-GAAP Reconciliation (Unaudited) Three Months Ended December 31, 2010 September 30, 2010 Diluted Diluted Amount EPS Amount EPS 1. Net Loss Excluding the Effects of the Discount Amortization on Convertible Subordinated Debt and Additional Accretion on Acquired Loans Net earnings (loss) applicable to common shareholders (GAAP) $ ) $ ) $ ) $ ) Addback for the impact of: Discount amortization on convertible subordinated debt Accelerated discount amortization on convertible subordinated debt Additional accretion of interest income on acquired loans, net of expense ) Net earnings (loss) excluding the effects of the discount amortization on convertible subordinated debt and additional accretion on acquired loans (non-GAAP) $ ) $ ) $ ) $ ) Three Months Ended December 31, 2010 September 30, 2010 2. Core Net Interest Margin Net interest margin as reported (GAAP) % % Addback for the impact on net interest margin of: Discount amortization on convertible subordinated debt % % Accelerated discount amortization on convertible subordinated debt % % Additional accretion of interest income on acquired loans -0.16
